Case: 14-10066   Date Filed: 01/07/2015   Page: 1 of 5


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-10066
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 4:13-cr-00044-RH-CAS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

MICHAEL CLIFFORD WATSON,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (January 7, 2015)

Before HULL, MARCUS and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 14-10066     Date Filed: 01/07/2015    Page: 2 of 5


      Michael Watson appeals his sentence of 360 months’ imprisonment for

conspiracy to distribute and possess with intent to distribute oxycodone and 500

grams or more of cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and 846. For the

first time on appeal, Watson argues that: (1) the district court plainly erred by

requiring him to provide self-incriminating testimony at his sentencing hearing

concerning his prior felony drug convictions that were used to qualify him for a

career-offender enhancement; and (2) even if the district court was not required to

inform him of his Fifth Amendment rights, his admissions were compulsory and

involuntary because the district court erroneously told him at the change-of-plea

hearing that he would be giving up his right to remain silent by pleading guilty.

After thorough review, we affirm.

      “We review sentencing arguments raised for the first time on appeal for

plain error.” United States v. Bonilla, 579 F.3d 1233, 1238 (11th Cir. 2009).

Under plain-error review, “[a]n appellate court may not correct an error the

defendant failed to raise in the district court unless there is: (1) error, (2) that is

plain, and (3) that affects substantial rights.” United States v. Rodriguez, 398 F.3d
1291, 1298 (11th Cir. 2005) (quotation omitted). “If all three conditions are met,

an appellate court may then exercise its discretion to notice a forfeited error, but

only if (4) the error seriously affects the fairness, integrity, or public reputation of

judicial proceedings.” Id. (citation omitted). “It is the law of this circuit that, at


                                           2
               Case: 14-10066    Date Filed: 01/07/2015   Page: 3 of 5


least where the explicit language of a statute or rule does not specifically resolve

an issue, there can be no plain error where there is no precedent from the Supreme

Court or this Court directly resolving it.” United States v. Lejarde-Rada, 319 F.3d
1288, 1291 (11th Cir. 2003). To affect substantial rights “almost always requires

that the error must have affected the outcome of the district court proceedings.”

Rodriguez, 398 F.3d at 1299 (quotation omitted). “The standard for showing that

is the familiar reasonable probability of a different result formulation, which means

a probability sufficient to undermine confidence in the outcome.” Id. (quotations

omitted). The defendant bears the burden of establishing that an error prejudiced

his substantial rights. Id.

      A district court may “base its factual findings on undisputed statements in

the [presentence investigation report (“PSI”)], because a defendant is deemed to

have admitted any such statements that he has not objected to with specificity and

clarity.” United States v. Aguilar-Ibarra, 740 F.3d 587, 592 (11th Cir. 2014)

(quotation omitted).     “Indeed, the defendant’s failure to object to conclusory

statements in the [PSI] renders those statements undisputed and permits the

sentencing court to rely upon them without error even if there is an absence of

supporting evidence.” Id. (citation omitted). Accordingly, a defendant who fails

to object to the facts of his prior convictions as contained in his PSI is deemed to




                                         3
              Case: 14-10066       Date Filed: 01/07/2015   Page: 4 of 5


have admitted those facts. United States v. Bennett, 472 F.3d 825, 833-34 (11th

Cir. 2006).

      In Mitchell v. United States, the Supreme Court held that a defendant retains

her Fifth Amendment privilege against compelled self-incrimination at sentencing.

526 U.S. 314, 321 (1999). Looking to the transcript of the plea colloquy, the Court

noted that, before accepting the defendant’s guilty plea, the district court

instructed:   “You have the right at trial to remain silent under the Fifth

Amendment, or at your option, you can take the stand and tell the jury your side of

this controversy. . . . If you plead guilty, all of those rights are gone.” Id. at 323.

The Court found that this instruction did not “indicate[] that the defendant consents

to take the stand in the sentencing phase or to suffer adverse consequences from

declining to do so.” Id. Instead, the district court’s statements “were to the effect

that by entry of the plea [the defendant] would surrender the right ‘at trial’ to

invoke the privilege.” Id. Because, by pleading guilty, “there was to be no trial,

the warning would not have brought home to [the defendant] that she was also

waiving the right to self-incrimination at sentencing.” Id. at 323-24. The Court

ultimately concluded that pleading guilty did not waive the defendant’s right to

remain silent at sentencing. Id.

      Here, Watson has failed to point to any binding precedent from this Court or

the Supreme Court requiring a district court to advise a defendant at sentencing of


                                           4
               Case: 14-10066      Date Filed: 01/07/2015   Page: 5 of 5


his Fifth Amendment right to remain silent. As a result, any error by the district

court in failing to do so was not plain for purposes of plain-error review. Lejarde-

Rada, 319 F.3d at 1291. As for his claim that the district court erroneously told

him that, by pleading guilty, he waived his Fifth Amendment right to remain silent

at sentencing, there is no support in the record. Rather, the record reveals that at

the change-of-plea hearing, the district court accurately informed Watson that, if he

pleaded guilty, there would not be a trial and he would give up his right to remain

silent at trial. The Supreme Court found no error in nearly identical language in

Mitchell.

      In any event, Watson signed the statement of facts acknowledging four prior

felony cocaine offenses (including the two convictions used to support the career-

offender guideline), before the district court’s allegedly erroneous statement at the

change-of-plea hearing. There was also ample evidence in the record to establish

Watson’s prior convictions. Thus, Watson has not demonstrated that any error

affected his substantial rights.

      AFFIRMED.




                                           5